Citation Nr: 0004378	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  94-30 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for heart disease as 
secondary to rheumatic fever.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from March to June 
1946 and September 1948 to May 1950.

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Chicago Regional 
Office (RO) March 1993 rating decision which denied service 
connection for heart disease as secondary to rheumatic fever.

The veteran was denied service connection for residuals of 
rheumatic fever and heart disease in a March 1985 Board 
decision.  In August 1992, the veteran sought to reopen his 
claim by seeking service connection for heart disease as 
secondary to rheumatic fever.  The RO determined that the 
veteran had submitted new and material evidence in regard to 
his claim and considered his claim on a de novo basis.  The 
Board will also consider the veteran's claim on a de novo 
basis.

This issue was previously before the Board in August 1996, at 
which time it was remanded for further development of the 
evidence.


FINDING OF FACT

Current medical evidence fails to show that the veteran 
currently has heart disease as secondary to rheumatic fever.


CONCLUSION OF LAW

Heart disease as secondary to rheumatic fever was not 
incurred in or aggravated by active service, and such 
incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has a heart disease which is 
secondary to the rheumatic fever which he experienced in 
service in 1949.

Before reaching the merits of the veteran's claim, the 
threshold question which must be resolved is whether the 
veteran has presented evidence that his claim of service 
connection is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Id. at 81.  The 
appellant must submit evidence in support of his claim that 
would justify a belief by a fair and impartial individual 
that the claim is plausible.  38 U.S.C.A. § 5107 (West 1991); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, 
if there is no showing of the current existence of the 
disability, the claim is not well grounded.  Rabideau v. 
Derwinski, 2. Vet. App. 141 (1992).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1999).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Additionally, where cardiovascular-renal disease becomes 
manifest to a degree of 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 C.F.R. 
§§ 3.307, 3.309 (1999).

A review of the veteran's service medical records reveals 
that a clinical evaluation of his heart revealed normal 
findings at the time of his March 1946 service entrance 
medical examination.  His September 1948 service entrance 
medical examination shows that a clinical evaluation of his 
cardiovascular system revealed normal findings.  A May 1949 
record shows that he was diagnosed as having rheumatic fever.  
It was noted that the shadow of his right heart was rounded.  
Later that month, electrocardiograms (EKG) revealed normal 
findings.  In June 1949, he was diagnosed as having rheumatic 
fever.  An examination of his vascular system revealed normal 
findings at that time.  In December 1949, an EKG revealed 
normal findings.  His May 1950 service separation medical 
examination shows that a clinical evaluation of his heart did 
not reveal any significant abnormalities.

VA hospital reports, dated in February 1952, and from January 
to February 1953, show that clinical evaluations of the 
veteran's heart revealed normal findings.

On VA medical examinations in April 1952 and March 1979, 
clinical evaluations of the veteran's cardiovascular system 
revealed normal findings.

Private medical records, dated in March 1971, from Saint 
Francis Hospital, show that the veteran was hospitalized for 
chest pain.  Upon admission, an EKG revealed normal findings.  
The diagnosis at discharge was diaphragmatic hernia.

Private medical records, dated from July 1975 to January 
1976, from Fayette County Hospital, show that the veteran was 
hospitalized for chest pain in July 1975.  The diagnoses at 
discharge were angina pectoris and active diaphragmatic 
myocardial ischemic process which probably included an 
infarction.  In August 1975, he was admitted for chest pain.  
The diagnoses at discharge were coronary heart disease, 
angina pectoris, acute myocardial ischemic process and 
myocardial infarction.  In October 1975, he was again 
admitted for chest pain.  The diagnosis at discharge was 
arteriosclerotic heart disease with coronary artery 
insufficiency.

Private medical records, dated from February to September 
1976, from Saint Joseph's Hospital, show that the veteran was 
hospitalized for chest pain.  Upon admission, it was noted 
that he had had a myocardial infarction in 1975.  An EKG 
revealed normal findings.  The diagnoses at discharge were 
rule out myocardial infarction, arteriosclerotic heart 
disease and possible past myocardial infarction.

A private examination report, dated in January 1979, from M. 
Rallo, M.D., shows that the veteran was assessed as having 
status post myocardial infarction in 1975.

Private medical records, dated from November 1980 to April 
1985, from Saint Elizabeth's Hospital, show that the veteran 
was diagnosed as having cardiomyopathy, congestive heart 
failure and transient ischemic attacks.

VA outpatient treatment records, dated from October 1981 to 
April 1982, include a notation that the veteran had had a 
myocardial infarction in 1975.

A VA hospital report, dated in August 1982, shows that the 
veteran was diagnosed as having minimal cardiomegaly, an old 
myocardial infarction by history and probable 
arteriosclerotic heart disease.

At a September 1983 hearing, the veteran testified that he 
developed a heart condition during his hospitalization for 
rheumatic fever in 1949.  He also testified that he had been 
treated and hospitalized for his heart condition subsequent 
to his separation from service.  He maintained that, in 1949, 
a heart specialist had advised him that his rheumatic fever 
had caused his heart problems.

Private medical records, dated from March to July 1984, from 
The Memorial Hospital, show that the veteran was hospitalized 
for chest pain in March 1984.  The pertinent diagnoses at 
discharge were cardiomyopathy with coronary spasm suspected 
and paroxysmal auricular tachycardia post catheterization.  
In July 1984, he was hospitalized for complaints of nausea.  
The pertinent secondary diagnosis was coronary artery disease 
status post myocardial infarction in 1975.

In a March 1992 letter, M. Rosecan, M.D., reported that the 
veteran had an insufficiency which was associated with 
cardiomyopathy and was the result of the rheumatic episodes 
that he experienced during his period of service.  Dr. 
Rosecan also reported that the veteran had recurrent chest 
pain which was caused by coronary spasms, a mitral 
insufficiency and cardiomyopathy.

On VA medical examination in October 1992, a clinical 
evaluation of the veteran's cardiovascular system revealed 
normal findings.  An EKG revealed sinus brachycardia and an 
echocardiogram revealed normal findings.  The assessment was 
that the veteran did not have heart disease.

In an August 1993 letter, Dr. Rosecan reported that the 
veteran developed rheumatic heart disease with a mitral 
insufficiency and valve scarring subsequent to the acute 
rheumatic fever which began during his period of service.

Private medical records, dated in June 1996, from Saint 
Luke's Hospital, show that an examination of the veteran's 
heart revealed normal findings.  They also show that a 
cardiac catheterization revealed that he had normal left 
heart hemodynamics, near normal left ventricular ejection 
contraction functions and wall motion patterns, and that he 
was without any significant occlusive disease in the right or 
left coronary arteries.

On VA medical examination in March 1999, a clinical 
evaluation of the veteran's cardiovascular system revealed 
normal findings.  The diagnosis was mitral valve disease of 
an unknown etiology but reported to be related to rheumatic 
heart disease with a previous rheumatic heart fever.  It was 
noted that, while the veteran was symptomatic for chest pain 
and dyspnea, it was difficult to ascertain the extent of 
these symptoms.  It was also noted that more test results 
would be obtained from the veteran.

In a May 1999 letter, H. Moses, M.D., reported that an EKG 
and an examination of the veteran's heart had revealed normal 
findings.

In a June 1999 addendum, the examiner who conducted the March 
1999 VA examination, along with a board certified 
cardiologist, reported that there was no evidence that the 
veteran had residuals of rheumatic cardiac disease.

On the basis of the foregoing evidence, the Board finds that 
the veteran has presented evidence of a well-grounded claim 
of service connection for heart disease as secondary to 
rheumatic fever.  His service medical records show that he 
was treated for rheumatic fever on two occasions.  In 
addition, postservice medical records indicate that he had 
myocardial infarctions and heart disease, albeit no earlier 
than 1975, some 25 years after his separation from service. 
Also Dr. Rosecan did report that the veteran had heart 
disease which was related to the rheumatic fever which he 
experienced in service. Accordingly, the Board finds that the 
criteria for a well-grounded claim have been satisfied. 
Caluza.

Considering the case on the merits, however, the Board is 
also aware that the medical evidence dated since Dr. 
Rosecan's most recent letter in 1993 does not show that the 
veteran has heart disease.  Rather, the June 1996 medical 
records from Saint Luke's Hospital show that a cardiac 
catheterization was negative for heart disease.  In addition, 
the March 1999 VA examination report shows that an 
examination of the veteran's cardiovascular system revealed 
normal findings, that his symptoms were difficult to 
ascertain and that more tests needed to be obtained.  
Moreover, the letter from Dr. Moses shows that an EKG and 
heart examination revealed normal findings in May 1999; Dr. 
Moses suggested that there was evidence of a cardiac neurosis 
rather than organic heart disease.  Likewise, the June 1999 
addendum shows that the examiner who conducted the March 1999 
VA examination, along with a board certified cardiologist, 
reported that there was no evidence that the veteran had 
residuals of rheumatic cardiac disease.  Based on the results 
of the cardiac catheterization and the clinical findings and 
conclusions by VA and private physicians, the Board finds 
that the preponderance of the evidence is that the veteran 
does not currently have heart disease as secondary to 
inservice rheumatic fever. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107(a); 38 C.F.R. §§ 3.303, 3.307, 3.309.

The Board has carefully considered the contentions and 
testimony of the veteran regarding how he has heart disease 
which is secondary to the rheumatic fever for which he was 
treated in service.  However, as a layman, he is not 
qualified to render such an opinion as to medical diagnosis, 
etiology or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

It is observed that, in July 1993, the veteran submitted an 
Improved Pension Eligibility Verification Report ( VA Form 
21-0515-1), wherein he indicated that he was receiving Social 
Security benefits.  To that extent, the Board notes that he 
has not indicated that any records held by the Social 
Security Administration (SSA) contained evidence relating to 
his claimed heart disease.  The U.S. Court of Appeals for 
Veterans Claims has held that that under such circumstances 
there is no duty to obtain the SSA records when the case was 
otherwise shown to be implausible.  See Brock v. Brown, 10 
Vet. App. 155, 161 (1997).  As such, the Board finds that 
there is no current obligation to obtain any of the veteran's 
SSA records.




ORDER

Service connection for heart disease as secondary to 
rheumatic fever is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

